Citation Nr: 0842000	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  04-41 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's spouse


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty in the U.S. Navy from July 
1954 to October 1957 with subsequent service in the Florida 
National Guard including active duty for training from April 
30, 1977 to May 14, 1977. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a lumbar spine disability. 

The veteran testified before the Board sitting at the RO in 
January 2007.  A transcript of the hearing is associated with 
the claims file. 

In June 2007, the Board remanded the claim for further 
development, and it is now before the Board for adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

The Veterans Law Judge who presided at the hearing in January 
2007 is no longer on the Board.  The law requires that the 
Veterans Law Judge who presides at a hearing for issues on 
appeal must participate in any decision on those issues.  
38 U.S.C.A. § 7101 (c) (West 2002); 38 C.F.R. § 20.707 
(2008).  

In correspondence in October 2008, the Board offered the 
veteran the opportunity for a new hearing.  38 C.F.R. 
§ 20.717 (2008).  The veteran responded that he desired a new 
hearing before the Board sitting at the Regional Office.  

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing before 
the Board sitting at the Regional Office 
at the next appropriate opportunity.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




